804 F.2d 1250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jimmy Ray HINES, Plaintiff-Appellant,v.David W. CHESTER;  Attorney General of the State of NorthCarolina, Defendants-Appellees.
No. 86-6620.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 19, 1986.Decided Nov. 11, 1986.

Before ERVIN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Jimmy Ray Hines, appellant pro se.
Richard Norwood League, Office of the Attorney General, for appellees.
PER CURIAM:


1
Jimmy Ray Hines, a North Carolina inmate, appeals from the district court's order dismissing his 28 U.S.C. Sec. 2254 petition.  The district court referred Hines' petition to a magistrate pursuant to 28 U.S.C. Sec. 636(b)(1)(B).  The magistrate considered the allegations raised in Hines' petition and recommended that the respondents' motion to dismiss be granted.  Hines was notified that he had ten days in which to file objections to the magistrate's report.  See 28 U.S.C. Sec. 636(b)(1)(C).  Hines failed to file objections in the district court.  The district court, after an independent review of the record, adopted the magistrate's recommendation and dismissed the petition.


2
This Court has held that failure to file timely objections to a magistrate's report waives appellate review of the substance of that report where the parties have been warned that failure to object will waive appellate review.  Wright v. Collins, 766 F.2d 841 (4th Cir.1985);  see also Thomas v. Arn, --- U.S. ----, 54 U.S.L.W. 4032 (Dec. 4, 1985) (upholding this procedure).  Hines failed to file objections after being warned, so he has waived his right to appellate review.


3
We dispense with oral argument because it would not significantly aid the decisional process, deny a certificate of probable cause to appeal, and dismiss the appeal.


4
DISMISSED.